Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on May 19, 2021.  Application No. 16/344,195, is a 371 of PCT/US2017/058144, October 24, 2017, and claims the benefit of U.S. Provisional Applications Nos. 62/534,990, filed July 20, 2017; 62/443,040, filed January 6, 2017; and 62/412,119, filed October 24, 2016.  In a preliminary amendment filed September 10, 2019, Applicant canceled claims 2, 4-18, 20-34, 36-43, 45-59, 62, 63, 66, 67, 70, 71, 75-100, 105-116, 121-124, 130-157, and 162-164.  In an amendment filed December 21, 2020, Applicant cancelled claims 74, 158-161, and 165, and added new claims 167 and 168.  In an amendment filed May 19, 2021, Applicant cancelled claims 60, 101-104, and 119-120.  Claims 19, 35, 61, 64, 65, 68, 69, 72, 73, 117, 118, 125-128, 166, and 167 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claims 1, 3, 44, and 129 are examined below.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021, has been entered.

Rejection Withdrawn
The rejection of claims 1, 3, 44, and 129 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Swinnen et al., US2008/0021028 A1, is withdrawn in view of Applicant’s May 19, 2021, Amendment & Remarks.  

New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 44, and 129 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cho et al., U.S. Patent No. 5,780,472.  The CAS Abstract for Cho discloses the following compounds and pharmaceutical compositions thereof: 

    PNG
    media_image1.png
    238
    430
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    238
    488
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    238
    430
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    238
    458
    media_image4.png
    Greyscale


1 is an optionally substituted C6-aryl (benzyl/phenyl); L2 is C(O); and R5 is a C5-heteroayl comprising a 6-membered ring (pyridine) further substituted with C1-C2 alkyl (methyl and/or ethyl) and C1-heteroalkyl (methoxy).  
PLEASE NOTE: claim 1 is extraordinarily broad.  (Please see the attached STN search report.)  It is suggested that applicant amend claim 1 to more accurately reflect the compounds envisioned by the claimed invention.  (See Specification, Compounds 1-966 in Table 1.)

Conclusion
	No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625